--------------------------------------------------------------------------------

AIA® Document A101™ - 1997
 
Standard Form of Agreement Between Owner and Contractor
where the basis of payment is a STIPULATED SUM
 
AGREEMENT  made as of the Sixteenth day of August in the year of Two Thousand
Six
(In words, indicate day, month and year)
 
BETWEEN  the Owner:
(Name, address and other information)
 
Ambassador Group, Inc. General Corporation
110 S Ferrall Street
Spokane, WA 99202
Telephone Number: 800.669.7882
 
and the Contractor:
(Name, address and other information)
 
Graham Construction and Management, Inc.
P.O. Box 11954
Spokane, WA 99212
Telephone Number: 509.534.1030
 
The Project is:
(Name and location)
 
People To People Ambassador Programs
South 2001 Flint Road
Pacific Northwest Technology Park
Spokane County, Washington
 
The Architect is:
(Name, address and other information)

 
wolfe Architectural group
1015 N. Calispel St., Suite 'B'
Telephone Number: 509.455.6999
Fax Number: 509.455.3933
 
The Owner and Contractor agree as follows.
 
ADDITIONS AND DELETIONS:
 
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.
 
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
 
AIA Document A201-1997, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.
 
This document has been approved and endorsed by The Associated General
Contractors of America.
 

--------------------------------------------------------------------------------

AlA Document A101™ - 1997. Copyright © 1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document Is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of It, may result In severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:21:17
on 09/25/2006 under Order No.1000249655_1 which expires on 7/20/2007, and is not
for resale.
User Notes:

1

--------------------------------------------------------------------------------



ARTICLE 1 THE CONTRACT DOCUMENTS
The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement; these form
the Contract, and are as fully a part of the Contract as if attached to this
Agreement or repeated herein. The Contract represents the entire and integrated
agreement between the parties hereto and supersedes prior negotiations,
representations or agreements, either written or oral. An enumeration of the
Contract Documents, other than Modifications, appears in Article 8. If anything
in the other Contract Documents is inconsistent with this Agreement, this
Agreement shall govern. The Contract Documents shall not be construed to create
a contractual relationship of any kind: (1) between the Architect, the
Architect's consultants or the Owner's consultants, on the one hand, and the
Contractor, on the other hand; or (2) between the Owner and a Subcontractor; or
(3) between any persons or entities other than the Owner and the Contractor.


ARTICLE 2 THE WORK OF THIS CONTRACT
The Contractor shall fully execute the Work described in the Contract Documents,
except to the extent specifically indicated in the Contract Documents to be the
responsibility of others. The Work shall include, but not be limited to, the
Work described in the Contract Documents. The Owner agrees to furnish and
approve, in a timely manner, information required by the Contractor and to make
payments to the Contractor subject to and in accordance with the requirements of
the Contract Documents.
 
Contractor and all Subcontractors acknowledge their familiarity and experience
with generally accepted published standards of quality and workmanship
applicable to the portions of the Work performed by them. The requirements of
any indicated reference standard are hereby incorporated into the Plans and
Specifications and made a part thereof, to the extent indicated by the
applicable reference thereto.


ARTICLE 3 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
§ 3.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner. All dates and time limits set
forth in this Agreement with respect to the Contractor's obligations to perform
are time of the essence. By executing this Agreement, the Contractor
acknowledges and agrees that the Contract Time to complete the Work and perform
the Construction Services is a reasonable period of time.
(Insert the date of commencement if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)
 
The commencement date will be fixed in a notice to proceed as issued on August
15, 2006
 
If, prior to the commencement of the Work, the Owner requires time to file
mortgages, mechanic's liens and other security interests, the Owner's time
requirement shall be as follows:
 
N/A
 
§ 3.2 The Contract Time shall be measured from the date of commencement to April
15, 2007 (Phase I: Production Building) and to August 15, 2007 (Phase II:
Complete Project).
 
§ 3.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than _____ days from the date of commencement, or as follows:
(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. Unless stated elsewhere in the
Contract Documents, insert any requirements for earlier Substantial Completion
of certain portions of the Work.)
 
The Contractor shall achieve Substantial Completion as follows:
 
Portion of Work
Substantial Completion Date
Phase I:   Production Building 
4/15/2007 
Phase II:  Complete Project 
8/15/2007 

 

--------------------------------------------------------------------------------

AlA Document A101™ - 1997. Copyright © 1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document Is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of It, may result In severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:21:17
on 09/25/2006 under Order No.1000249655_1 which expires on 7/20/2007, and is not
for resale.
User Notes:

2

--------------------------------------------------------------------------------



, subject to adjustments of this Contract Time as provided in the Contract
Documents. All dates and time limits set forth in this Agreement with respect to
the Contractor's obligations to perform are time of the essence. By executing
this Agreement, the Contractor acknowledges and agrees that the Contract Time to
complete the Work is a reasonable period of time.
(Insert provisions, if any, for liquidated damages relating to failure to
complete on time or for bonus payments for early completion of the Work.)
Per Supplementary Conditions Section 00800, Item 9:
9.      Add the following Paragraph 9.11 to Article 9:
9.11    Liquidated Damages
9.11.1  The Contractor and the Contractor's surety, if any, shall be liable and
shall pay the Owner the sums hereinafter stipulated as liquidated damages for
each calendar day of delay until the Work is substantially complete: Ten
Thousand Dollars ($10,000.00 for the first day and $3,000.00 for each day there
after).
 
ARTICLE 4 CONTRACT SUM
§ 4.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor's performance of the Contract. The Contract Sum shall be Twelve
Million Two Hundred Fifty Thousand Two Hundred Thirty-two Dollars and Zero Cents
($ 12, 250,232.00), subject to additions and deductions as provided in the
Contract Documents.
 
§ 4.2 The Contract Sum is based upon the following alternates, if any, which are
described in the Contract Documents and are hereby accepted by the Owner:
(State the numbers or other identification of accepted alternates. If decisions
on other alternates are to be made by the Owner subsequent to the execution of
this Agreement, attach a schedule of such other alternates showing the amount
for each and the date when that amount expires)


 
Base bid: 
$12,154,232.00 
Add Alternate #1: Performance Bond: 
$96,000.00 
Total Contract and Material Bond: 
$12,250,232.00 

 
§ 4.3 Unit prices, if any, are as follows:
 
Description
Units
Price ($.00)
N/A 
   

 
ARTICLE 5 PAYMENTS
§ 5.1 PROGRESS PAYMENTS
§ 5.1.1 Based upon Applications for Payment submitted to the Architect by the
Contractor and Certificates for Payment issued by the Architect, the Owner shall
make progress payments on account of the Contract Sum to the Contractor as
provided below and elsewhere in the Contract Documents.
 
§ 5.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month, or as follows:
 
§ 5.1.3 Povided that an Application for Payment is received by the Architect not
later than the Twenty-fifth day of a month, the Owner shall make payment to the
Contractor not later than the Twentieth day of the following month. If an
Application for Payment is received by the Architect after the application date
fixed above, payment shall be made by the Owner not later than Thirty ( 30 )
days after the Architect receives the Application for Payment.
 
§ 5.1.4 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor in accordance with the Contract Documents.
The schedule of values shall allocate the entire ContractSum among the various
portions of the Work. The schedule of values shall be prepared in such form and
supported by such data to substantiate its accuracy as the Architect may
require. This schedule, unless objected to by the Architect, shall be used as a
basis for reviewing the Contractor's Applications for Payment. In addition, each
Application for Payment shall be in a form acceptable to the Owner and shall be
accompanied by the following items:
 

--------------------------------------------------------------------------------

AlA Document A101™ - 1997. Copyright © 1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document Is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of It, may result In severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:21:17
on 09/25/2006 under Order No.1000249655_1 which expires on 7/20/2007, and is not
for resale.
User Notes:

3

--------------------------------------------------------------------------------


 

 
(i)
Conditional Waiver and Release Upon Progress Payment documents in the form
attached hereto as Exhibit B, for the entire amount and all Work covered by the
subject Application for Payment and executed by the Contractor, all
Subcontractors, suppliers and materialmen and any person who has filed a
preliminary notice on the Project; and

 

 
(ii)
Unconditional Waiver and Release Upon Progress Payment documents in the form
attached hereto as Exhibit C, for all Work for which payment was made at least
thirty (30) days prior to the submission of the current Application for Payment
and executed by the Contractor, all Subcontractors, suppliers and materialmen
and any other applicable persons.

 
§ 5.1.5 Applications for Payment shall indicate the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment.
 
§ 5.1.6 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:
 

 
.1
Take that portion of the Contract Sum properly allocable to completed Work as
determined bymultiplying the percentage completion of each portion of the Work
by the share of the Contract Sum allocated to that portion of the Work in the
schedule of values, less retainage of Five percent ( 5.00% ). Pending final
determination of cost to the Owner of changes in the Work, amounts not in
dispute shall be included as provided in Section 7.3.8 of AIA Document
A201-1997;

 

 
.2
Add that portion of the Contract Sum properly allocable to materials and
equipment delivered and suitably stored at the site for subsequent incorporation
in the completed construction (or, if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing), less retainage of
Five percent ( 5.00%);

 

 
.3
Subtract the aggregate of previous payments made by the Owner; and

 

 
.4
Subtract amounts, if any, for which the Architect has withheld or nullified a
Certificate for Payment as provided in Section 9.5 of AIA Document A201-1997.

 
§ 5.1.7 progress payment amount determined in accordance with Section 5.1.6
shall be further modified under the following circumstances:
 

 
.1
Add, upon Substantial Completion of the Work, a sum sufficient to increase the
total payments to the full amount of the Contract Sum, less such amounts as the
Architect shall determine for incomplete Work, retainage applicable to such work
and unsettled claims; and(Section 9.8.5 of AIA Document A201-1997 requires
release of applicable retainage upon Substantial Completion of Work with consent
of surety, if any.)

 

 
.2
Add, if final completion of the Work is thereafter materially delayed through no
fault of theContractor, any additional amounts payable in accordance with
Section 9.10.3 of AIA Document A201-1997.

 
§ 5.1.8 Reduction or limitation of retainage, if any, shall be as follows:
(If it is intended, prior to Substantial Completion of the entire Work, to
reduce or limit the retainage resulting from the percentages inserted in
Sections 5.1.6.1 and 5.1.6.2 above, and this is not explained elsewhere in the
Contract Documents, insert here provisions for such reduction or limitation.)
 
N/A
 

--------------------------------------------------------------------------------

AlA Document A101™ - 1997. Copyright © 1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document Is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of It, may result In severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:21:17
on 09/25/2006 under Order No.1000249655_1 which expires on 7/20/2007, and is not
for resale.
User Notes:

4

--------------------------------------------------------------------------------



§ 5.1.9 Except with the Owner's prior approval, the Contractor shall not make
advance payments to suppliers for materials or equipment which have not been
delivered and stored at the site.
 
§ 5.2 FINAL PAYMENT
 
(Paragraph deleted)
 
§ 5.2 Concurrently with receipt of Final Payment, the Contractor shall submit to
the Owner Unconditional Waiver and Release upon Final Payment documents in the
form of Exhibit C, for all Work, executed by the Contractor, Subcontractors,
suppliers and materialmen and any other applicable person. Final Payment does
not relieve the Contractor of any obligation, which the Contractor may have
under the terms hereof to remedy deficiencies, whether known or unknown, in the
Work.
 

 
.1
the Contractor has fully performed the Contract except for the Contractor's
responsibility to correct Work as provided in Section 12.2.2 of AIA Document
A201-1997, and to satisfy other requirements, if any, which extend beyond final
payment; and

 

.2
a final Certificate for Payment has been issued by the Architect.

 

.3
all work has been fully completed in accordance with the Plans and
Specifications and all written Change Orders;

 

.4
all utilities within the Scope of the Work have been connected and are capable
of fully functioning;

 

.5
all claims of Subcontractors of any tier, suppliers, materialmen, workers and
union pension funds have been paid and lien releases have been provided as
required below;

 

.6
the Contractor has delivered to the Owner the following items:

 
(a)
a written certification that all Work has been fully completed in accordance
with the Plans and Specifications and all written Change Orders;

 
(b)
final as-built drawings;

 
(c)
a final version of the Construction Schedule reflecting the actual scheduling
pursuant to which the Work was completed;

 
(d)
a Final Certificate of Occupancy issued by applicable governmental authorities
and proof that all of the benefits of occupancy of the Project may be utilized
by the Owner;

 
(e)
all bills of sale and warranties obtained from or by the Contractor,
Subcontractors, suppliers and materialmen, including those specifically required
by the Contract Documents, together with assignments of such warranties to the
Owner if not already made expressly in favor of the Owner;

 
(f)
a final detailed accounting of the Schedule of Values to include all change
orders.

 
(g)
Conditional Waiver and release Upon Final Payment documents in the form of
Exhibit B, for all Work, executed by the Contractor, all Subcontractors,
suppliers and materialmen, and all other applicable persons.

 
§ 5.2.2 The Owner's final payment to the Contractor shall be made no later than
30 days after the issuance of the Architect's final Certificate for Payment, or
as follows:
 
N/A
 
ARTICLE 6 TERMINATION OR SUSPENSION
§ 6.1 The Contract may be terminated by the Owner or the Contractor as provided
in Article 14 of AIA Document A201-1997.
 
§ 6.2 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-1997.
 

--------------------------------------------------------------------------------

AlA Document A101™ - 1997. Copyright © 1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document Is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of It, may result In severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:21:17
on 09/25/2006 under Order No.1000249655_1 which expires on 7/20/2007, and is not
for resale.
User Notes:

5

--------------------------------------------------------------------------------



ARTICLE 7 MISCELLANEOUS PROVISIONS
§ 7.1 here reference is made in this Agreement to a provision of AIA Document
A201-1997 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.
 
§ 7.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located.
(Insert rate of interest agreed upon, if any.)
 
( 10% ) per annum
 
(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner's and
Contractor's principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)
 
§ 7.3 The Owner's representative is:
(Name, address and other information)
 
Chadwick Byrd, CFO Ambassador Programs, Inc. 110 S Ferrall Street Spokane, WA
99202
 
§ 7.4 The Contractor's representative is:
(Name, address and other information)
 
Brian Holecek, PM
Graham Construction and Management
P.O. Box 11954
Spokane, WA 99212
 
§ 7.5 Neither the Owner's nor the Contractor's representative shall be changed
without ten days written notice to the other party.
 
§ 7.6 Other provisions: The Contractor warrants and represents to the Owner that
it and its Subcontractors each hold the appropriate Washington contractor's
license required for the Work, that the Contractor's license number is GRAHACM
954CG, and that the Contractor and its Subcontractors shall maintain such
licenses in effect and in good standing at all times during performance of the
Work.


ARTICLE 8 ENUMERATION OF CONTRACT DOCUMENTS
§ 8.1 The Contract Documents, except for Modifications issued after execution of
this Agreement, are enumerated as follows:
 
§ 8.1.1 The Agreement is this executed 1997 edition of the Standard Form of
Agreement Between Owner and Contractor, AIA Document A101-1997, as modified
herein.
 
§ 8.1.2 The General Conditions are the 1997 edition of the General Conditions of
the Contract for Construction, AIA Document A201-1997.
 

--------------------------------------------------------------------------------

AlA Document A101™ - 1997. Copyright © 1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document Is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of It, may result In severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:21:17
on 09/25/2006 under Order No.1000249655_1 which expires on 7/20/2007, and is not
for resale.
User Notes:

6

--------------------------------------------------------------------------------



§ 8.1.3 The Supplementary and other Conditions of the Contract are those
contained in the Project Manual dated June 28, 2006 , and are as follows


 
Document
Title
Pages
00800 
Supplementary Conditions 
4 
 
(A201) 
 

 
§ 8.1.4 The Specifications are those contained in the Project Manual dated as in
Section 8.1.3, and are as follows:
(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)
Exhibit A
 
(Rows deleted)
 
§ 8.1.5 The Drawings are as follows, and are dated June 28, 2006 unless a
different date is shown below:
(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)
Exhibit A
 
(Rows deleted)
 
§ 8.1.6 The Addenda, if any, are as follows:


 
Number
Date
Pages
Addendum #1
7/24/2006
59
Addendum #2
7/25/2006
5
Addendum #3 
8/16/2006 
4 

 
Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 8.
 
§ 8.1.7 Other documents, if any, forming part of the Contract Documents are as
follows:
(List here any additional documents that are intended to form part of the
Contract Documents. AIA Document A201-1997 provides that bidding requirements
such as advertisement or invitation to bid, Instructions to Bidders, sample
forms and the Contractor's bid are not part of the Contract Documents unless
enumerated in this Agreement. They should be listed here only if intended to be
part of the Contract Documents.)
 
Performance and Material Bond
Insurance Certificates
This Agreement is entered into as of the day and year first written above and is
executed in at least three original
copies, of which one is to be delivered to the Contractor, one to the Architect
for use in the administration of the
Contract, and the remainder to the Owner.
 

       
OWNER (Signature)
 
CONTRACTOR (Signature)
         
 
Chadwick Byrd, CFO
 
 
Lawrence E. Wiberg, President
 
(Printed name and title)
 
(Printed name and title)
 

 

--------------------------------------------------------------------------------

AlA Document A101™ - 1997. Copyright © 1915, 1918, 1925, 1937, 1951, 1958, 1961,
1963, 1967, 1974, 1977, 1987, 1991 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document Is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of It, may result In severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 16:21:17
on 09/25/2006 under Order No.1000249655_1 which expires on 7/20/2007, and is not
for resale.
User Notes:

7

--------------------------------------------------------------------------------


 
PEOPLE TO PEOPLE
A101-1997 EXHIBIT A
AMBASSADOR PROGRAMS
August 16, 2006
wolfe Architectural group, p.s.
Page 1



EXHIBIT A
CONTRACT DOCUMENTS LISTING
AUGUST 16, 2006




OWNER:
AMBASSADOR GROUP, INC



GENERAL CONTRACTOR:
GRAHAM CONSTRUCTION

AND MANAGEMENT, INC.
P.O. BOX 11954
SPOKANE, WASHINGTON 99212


PROJECT:
PEOPLE TO PEOPLE

AMBASSADOR PROGRAMS
2001 S. FLINT ROAD
SPOKANE, WASHINGTON
BID PACKAGE #2
BUILDING CONSTRUCTION
AND SITE IMPROVEMENTS




THE FOLLOWING IS A LISTING OF THE CONTRACT DOCUMENTS.


1.
AGREEMENT BETWEEN OWNER AND CONTRACTOR (REVISED AIA FORM A101-1997).




2.
GENERAL CONDITIONS OF THE CONTRACT FOR CONSTRUCTION (AIA DOCUMENT A201- 1997).




3.
SUPPLEMENTARY CONDITION SECTION 00800 - PROJECT MANUAL DATED JUNE 28, 2006



4.
OFFICIAL NOTICE TO PROCEED DATED AUGUST 15, 2006.



5.
BID PROPOSAL PREPARED BY GRAHAM CONTRACTING LTD. AND SENT TO WOLFE ARCHITECTURAL
GROUP.



6.
PROJECT ADDENDUM #1 DATED JULY 24, 2006 AS PREPARED BY WOLFE ARCHITECTURAL
GROUP.



7.
PROJECT ADDENDUM #2 DATED JULY 25, 2006 AS PREPARED BY WOLFE ARCHITECTURAL
GROUP.



8.
PROJECT ADDENDUM #3 DATED AUGUST 16, 2006 AS PREPARED BY WOLFE ARCHITECTURAL
GROUP.



9.
PROJECT MANUAL DATED JUNE 28, 2006, AS PREPARED BY WOLFE ARCHITECTURAL GROUP.



TABLE OF CONTENTS
00010-1
BID PACKAGE #2 - BUILDING CONSTRUCTION & SITE IMPROVEMENTS
 


--------------------------------------------------------------------------------




PEOPLE TO PEOPLE
A101-1997 EXHIBIT A
AMBASSADOR PROGRAMS
August 16, 2006
wolfe Architectural group, p.s.
Page 2



SPECIFICATIONS INDEX
 
DIVISION 1 - GENERAL REQUIREMENTS


01010
Summary

01027
Applications for Payment

01030
Alternates

01034
Allowances

01035
Contract Modification Procedures

01040
Project Coordination

01045
Cutting and Patching

01095
Reference Standards and Definitions

01200
Project Meetings

01300
Submittals

01400
Quality Control Services

01500
Temporary Facilities

01600
Materials and Equipment

01631
Product Substitutions

01700
Project Closeout

01740
Warranties and Bonds



DIVISION 2 - SITE CONSTRUCTION - *RE-ISSUED FROM BID PACKAGE #1 


*02110
Temporary Erosion Control

*02230
Site Clearing

*02240
Dewatering

*02260
Excavation Support and Protection

*02300
Earthwork

*02510
Water Distribution

02520
Cast In Place Concrete Site Elements

*02530
Sanitary Sewerage

*02553
Natural Gas Distribution

*02630
Storm Drainage

02741
Hot Mix Asphalt Paving

02764
Pavement Joint Sealants

02810
Irrigation Systems

02821
Chain Link Fences And Gates

02870
Site and Street Furnishings

02920
Lawn and Grasses

02930
Exterior Plants 



DIVISION 3 - CONCRETE


03300
Cast-In-Place Concrete

03350
Concrete Finishes

03450
Plant Cast Architectural Concrete

03540
Self-Leveling Concrete Topping



TABLE OF CONTENTS
00010-2
BID PACKAGE #2 - BUILDING CONSTRUCTION & SITE IMPROVEMENTS
 

 

--------------------------------------------------------------------------------




PEOPLE TO PEOPLE
A101-1997 EXHIBIT A
AMBASSADOR PROGRAMS
August 16, 2006
wolfe Architectural group, p.s.
Page 3



DIVISION 4 - MASONRY


04810
Unit Masonry Assemblies



DIVISION 5 - METALS


05120
Structural Steel

05210
Steel Joists

05310
Steel Deck

05500
Metal Fabrications

05511
Metal Stairs

05521
Pipe and Tube Railings

05700
Ornamental Metals



DIVISION 6 - WOOD AND PLASTICS


06100
Rough Carpentry - Review by Structural

06200
Finish Carpentry

06402
Interior Architectural Woodwork



DIVISION 7 - THERMAL AND MOISTURE PROTECTION


07131
Sheet Waterproofing

07190
Water Repellents

07210
Building Insulation

07260
Vapor Retarders

07412
Metal Wall Panels

07540
Thermoplastic Membrane Roofing

07620
Sheet Metal Flashing And Trim

07720
Roof Hatch

07841
Through Penetration Firestop Systems

07920
Joint Sealants



DIVISION 8 - DOORS AND WINDOWS


08100
Steel Doors And Frames

08211
Flush Wood Doors

08361
Sectional Overhead Doors

08411
Aluminum Framed Entrances and Storefronts

08710
Door Hardware

08712
Security Key Keeper

08800
Glazing

08830
Mirrors

08950
Translucent Wall System



DIVISION 9 - FINISHES


09260
Gypsum Board Assemblies

09265
Gypsum Board Shaft Wall Assemblies

09300
Tile

09511
Acoustical Panel Ceilings

09640
Wood Flooring

09651
Resilient Base and Accessories

09652
Resilient Floor Coverings

09680
Carpet

09681
Carpet Tile

09720
Wall Coverings

09911
Painting

09945
Special Metallic Coatings

09965
Elastomeric Coatings



TABLE OF CONTENTS
00010-3
BID PACKAGE #2 - BUILDING CONSTRUCTION & SITE IMPROVEMENTS
 

 

--------------------------------------------------------------------------------




PEOPLE TO PEOPLE
A101-1997 EXHIBIT A
AMBASSADOR PROGRAMS
August 16, 2006
wolfe Architectural group, p.s.
Page 4



DIVISION 10 - SPECIALTIES


10101
Visual Display Surfaces

10170
Solid Color Reinforced Composite Partitions

10265
Impact Resistant Wall Protection

10270
Access Flooring

10340
Exterior Clocks

10350
Flagpoles

10431
Signs

10505
Metal Lockers

10520
Fire Protection Specialties

10801
Toilet and Bath Accessories



DIVISION 11 - EQUIPMENT


11160
Loading Dock Equipment

11451
Residential Appliances

11490
Outdoor Athletic Equipment



DIVISION 12 - FURNISHINGS


12494
Roller Shades

12760
Telescoping Gym Seats



DIVISION 13 - SPECIAL CONSTRUCTION


13850
Building Alarm Monitoring System

13930
Fire Sprinkler System

13967
Clean Agent Extinguishing Systems



DIVISION 14 - CONVEYING SYSTEMS


14240
Hydraulic Elevators



VOLUME II


DIVISION 15 - MECHANICAL


15000
General Provisions

15050
Basic Materials and Methods

15055
Motors

15060
Hangers & Supports

15071
Mechanical Vibration & Seismic Controls

15075
Mechanical Identification

15080
Mechanical Insulation

15110
Valves


 
TABLE OF CONTENTS
00010-4
BID PACKAGE #2 - BUILDING CONSTRUCTION & SITE IMPROVEMENTS
 

 

--------------------------------------------------------------------------------




PEOPLE TO PEOPLE
A101-1997 EXHIBIT A
AMBASSADOR PROGRAMS
August 16, 2006
wolfe Architectural group, p.s.
Page 5

 
15122
Meters and Gages

15140
Domestic Water Piping

15145
Domestic Water Piping Specialties

15150
Sanitary Waste and Vent Piping

15155
Drainage Piping Specialties

15160
Storm Drainage Piping

15165
Storm Drainage Piping Specialties

15181
Hydronic Piping

15185
Hydronic Pumps

15195
Facility Natural Gas Piping

15211
General Service Compressed Air Piping

15251
General Service Compressed Air Equipment

15410
Plumbing Fixtures

15441
Domestic Water Pumps

15485
Electric Water Heaters

15486
Fuel Fired Water Heaters

15513
Condensing Boilers

15550
Breechings, Chimneys, and Stacks

15630
Variable Frequency Drives

15732
Rooftop Air Conditioners

15734
Computer Room Air Conditioning Units

15738
Split-System Air-Conditioning Units

15752
Humidifiers

15765
Wall and Ceiling Heaters

15772
Radiant Heating Piping

15815
Metal Ducts

15820
Duct Accessories

15838
Power Ventilators

15840
Air Terminal Units

15855
Diffusers, Registers & Grilles

15861
Air Filters

15900
Controls and Instrumentation

15950
Testing, Adjusting and Balancing

 
DIVISION 16 - ELECTRICAL


16010
General Provisions



16100
Basic Materials and Methods

16110
Conduits and Related Products

16114
Cable Tray

16120
Conductors and Connectors

16134
Outlet Boxes

16135
Floor Boxes

16140
Wiring Devices

16150
Disconnects, Starters and Equipment Connections

16181
Fuses

16199
Identification

 
16425
Switchboards and Switchgear

16430
Panelboards

16432
Elevator Equipment Connections


 
TABLE OF CONTENTS
00010-5
BID PACKAGE #2 - BUILDING CONSTRUCTION & SITE IMPROVEMENTS
 

 

--------------------------------------------------------------------------------




PEOPLE TO PEOPLE
A101-1997 EXHIBIT A
AMBASSADOR PROGRAMS
August 16, 2006
wolfe Architectural group, p.s.
Page 6

 
16440
Contactors

16450
Grounding

16460
Dry-Type Transformers

16480
Transient Voltage Surge Suppression

16485
Uninterruptible Power Supply

16492
Diesel Generator Set

16495
Automatic Transfer Switch

 
16510
Lighting

16520
Occupancy Sensors

16580
Low Voltage Lighting Control



16760
Communications System

16775
Premise wiring System

16790
Security Management System

16795
TV Distribution System

 
Panel Schedules



TABLE OF CONTENTS
00010-6
BID PACKAGE #2 - BUILDING CONSTRUCTION & SITE IMPROVEMENTS
 

 

--------------------------------------------------------------------------------


 
PEOPLE TO PEOPLE
A101-1997 EXHIBIT A
AMBASSADOR PROGRAMS
August 16, 2006
wolfe Architectural group, p.s.
Page 7



DRAWING INDEX
 
T1.0
TITLE SHEET
T2.0
IBC REVIEW - FIRST FLOOR
T2.1
IBC REVIEW - SECOND FLOOR
   
LANDSCAPE
   
L1.13
OVERALL LANDSCAPE PLAN
L2.13
ENLARGED LANDSCAPE PLAN
L3.13
ENLARGED LANDSCAPE PLAN
L4.13
ENLARGED LANDSCAPE PLAN
L5.13
ENLARGED LANDSCAPE PLAN
L6.13
ENLARGED LANDSCAPE PLAN
L7.13
OVERALL LANDSCAPE IRRIGATION PLAN
L8.13
ENLARGED LANDSCAPE IRRIGATION PLAN
L9.13
ENLARGED LANDSCAPE IRRIGATION PLAN
L10.13
ENLARGED LANDSCAPE IRRIGATION PLAN
L11.13
ENLARGED LANDSCAPE IRRIGATION PLAN
L12.13
ENLARGED LANDSCAPE IRRIGATION PLAN
L13.13
LANDSCAPE AND IRRIGATION DETAILS
   
CIVIL
   
C1.0
EXISTING SITE SURVEY
   
C2.0
CIVIL SITE PLAN
   
C3.0
EROSION CONTROL PLAN
   
C4.0
MASS GRADING PLAN
C4.1
FINE GRADING PLAN
   
C5.0
STORM WATER PLAN
C5.1
STORM WATER PROFILES
C5.2
STORM WATER PROFILES
   
C6.0
UTILITY PLAN
C6.1
SANITARY SEWER PROFILES
C6.2
WATER PROFILES
   
C7.0
SITE NOTES
C7.1
SITE DETAILS
C7.2
SITE DETAILS
C7.3
SITE DETAILS
   
ARCHITECTURAL
   
A1.0
ARCHITECTURAL SITE PLAN/ENLARGED SITE PLAN
A1.1
HORIZONTAL CONTROL PLAN
A1.2
ENLARGED SITE PLAN - PLAZA
 
TRASH ENCLOSURE / SITE DETAILS
A1.3
SITE DETAILS
A1.4
SITE SIGNAGE/MOCK-UP WALL
   
A2.0
OVERALL FLOOR PLAN - MAIN LEVEL
A2.1
OVERALL FLOOR PLAN - SECOND LEVEL
A2.2
ENLARGED PARTIAL FLOOR PLAN - MAIN LEVEL PRODUCTION
A2.3
ENLARGED PARTIAL FLOOR PLAN - MAIN LEVEL OFFICE / HUB
A2.4
ENLARGED PARTIAL FLOOR PLAN - SECOND LEVEL PRODUCTION
A2.5
ENLARGED PARTIAL FLOOR PLAN - SECOND LEVEL OFFICE / HUB
A2.6
ENLARGED FLOOR PLANS, PLAN DETAILS - MAIN LEVEL
   
A3.0
OVERALL REFLECTED CEILING PLAN - MAIN LEVEL, DETAILS
A3.1
OVERALL REFLECTED CEILING PLAN - SECOND LEVEL, DETAILS
A3.2
REFLECTED CEILING PLAN DETAILS
   
A4.0
ROOF PLAN, DETAILS
A4.1
ROOF DETAILS
   
A5.0
EXTERIOR ELEVATIONS
A5.1
ENLARGED EXTERIOR ELEVATIONS
A5.2
ENLARGED EXTERIOR ELEVATIONS AND DETAILS
A5.3
PRECAST SHAPES AND DETAILS
 
MASONRY SHAPES AND DETAILS
   
A6.0
BUILDING SECTIONS
A6.1
BUILDING SECTIONS
A6.2
BUILDING SECTIONS
   
A7.0
WALL SECTIONS
A7.1
WALL SECTIONS
A7.2
WALL SECTIONS
A7.3
WALL SECTIONS
   
A8.0
ARCHITECTURAL FURNITURE AND EQUIPMENT PLAN - MAIN LEVEL
A8.1
ARCHITECTURAL FURNITURE AND EQUPMENT PLAN - SECOND LEVEL
A8.2
ARCHITECTURAL INTERIOR ELEVATIONS
A8.3
ARCHITECTURAL INTERIOR ELEVATIONS
A8.4
ARCHITECTURAL ENLARGED PLANS/INTERIOR ELEVATIONS
A8.6
ARCHITECTURAL INTERIOR SECTIONS AND DETAILS
A8.7
ARCHITECTURAL ROOM FINISH SCHEDULE AND FINISH KEY - MAIN LEVEL
A8.8
ARCHITECTURAL ROOM FINISH SCHEDULE AND FINISH KEY - SECOND LEVEL
A8.9
ARCHITECTURAL FLOOR PATTERN PLAN - MAIN LEVEL
A8.10
ARCHITECTURAL FLOOR PATTERN PLAN - SECOND LEVEL
   
A9.0
DOOR SCHEDULE
A9.1
WINDOW TYPES
A9.2
WINDOW DETAILS, DOOR DETAILS, MISC. DETAILS
   
A10.0
STAIR SECTIONS AND DETAILS
A10.1
STAIR SECTIONS AND DETAILS
   
A11.0
ELEVATOR PLANS AND DETAILS
   
STRUCTURAL
   
S1.1
GENERAL NOTES AND ABBREVIATIONS
   
S2.1
PARTIAL FOUNDATION PLAN - MAIN LEVEL PRODUCTION
S2.2
PARTIAL FOUNDATION PLAN - MAIN LEVEL OFFICE / HUB
S2.3
PARTIAL SECOND FLOOR FRAMING PLAN - PRODUCTION
S2.4
PARTIAL SECOND FLOOR FRAMING PLAN - OFFICE / HUB
S2.5
PARTIAL ROOF FRAMING PLAN - PRODUCTION
S2.6
PARTIAL ROOF FRAMING PLAN - OFFICE / HUB
   
S3.1
BRACED FRAME ELEVATIONS AND DETAILS
   
S4.1
FOUNDATION DETAILS
S4.2
FOUNDATION DETAILS
   
S5.1
FRAMING DETAILS
S5.2
FRAMING DETAILS
   
MECHANICAL
   
M1.1
LEGENDS, ABBREVIATIONS - MECHANICAL
M2.1
SCHEDULES - MECHANICAL
M2.2
SCHEDULES - MECHANICAL
   
M3.1
PRODUCTION AREA-FOUNDATION PLAN-PLUMBING
M3.2
OFFICE / HUB AREA-FOUNDATION PLAN-PLUMBING
M3.3
PARTIAL ENLARGED FOUNDATION PLANS-PLUMBING
M3.4
PRODUCTION AREA-FIRST FLOOR PLAN-PLUMBING
M3.5
OFFICE / HUB AREA-FIRST FLOOR PLAN-PLUMBING
M3.6
PARTIAL ENLARGED FIRST FLOOR PLANS-PLUMBING
M3.7
PRODUCTION AREA-SECOND FLOOR PLAN-PLUMBING
M3.8
OFFICE / HUB AREA-SECOND FLOOR PLAN-PLUMBING
M3.9
PARTIAL ENLARGED SECOND FLOOR PLANS-PLUMBING
M3.10
ROOF PLAN - MECHANICAL
   
M4.1
PRODUCTION AREA-FIRST FLOOR PLAN-HVAC
M4.2
OFFICE / HUB AREA-FIRST FLOOR PLAN-HVAC
M4.3
PRODUCTION AREA-SECOND FLOOR PLAN-HVAC
M4.4
OFFICE / HUB AREA-SECOND FLOOR PLAN-HVAC
M4.5
FIRST FLOOR PLAN - SNOW MELT SYSTEM
   
M5.1
DETAILS AND RISER DIAGRAMS - PLUMBING
M5.2
MECHANICAL DETAILS
M5.3
SNOW MELT SYSTEM RISER DIAGRAM AND ENLARGED MECHANICAL ROOM PLAN - MECHANICAL
M5.4
SECTIONS - MECHANICAL
   
M6.1
TEMPERATURE CONTROL DETAILS
M6.2
TEMPERATURE CONTROL DETAILS
   
ELECTRICAL
   
E0.1
LIGHTING FIXTURE SCHEDULE AND SYMBOL LIST
E0.2
MECHANICAL EQUIPMENT SCHEDULES, DETAILS AND NOTES
   
E1.1
ELECTRICAL SITE PLAN AND NOTES
E1.2
ENLARGED PLAZA ELECTRICAL PLAN
E1.3
SITE PLAN ELECTRICAL DETAILS
   
E2.1
FIRST FLOOR AREA 'A' - LIGHTING PLAN
E2.2
FIRST FLOOR AREA 'B' - LIGHTING PLAN
E2.3
SECOND FLOOR AREA 'A' - LIGHTING PLAN
E2.4
SECOND FLOOR AREA 'B' - LIGHTING PLAN
   
E3.1
FIRST FLOOR AREA 'A' - POWER PLAN
E3.2
FIRST FLOOR AREA 'B' - POWER PLAN
E3.3
SECOND FLOOR AREA 'A' - POWER PLAN
E3.4
SECOND FLOOR AREA 'B' - POWER PLAN
E3.5
ROOF PLAN - ELECTRICAL
   
E4.1
FIRST FLOOR AREA 'A' - SYSTEMS PLAN
E4.2
FIRST FLOOR AREA 'B' - SYSTEMS PLAN
E4.3
SECOND FLOOR AREA 'A' - SYSTEMS PLAN
E4.4
SECOND FLOOR AREA 'B' - SYSTEMS PLAN
   
E5.1
ONE-LINE DIAGRAM, FEEDER SCHEDULE, NOTES
   
E6.1
ELECTRICAL DETAILS
E6.2
ELECTRICAL DETAILS
E6.3
TELECOMMUNICATIONS DETAILS
E6.4
A/V DETAILS



END OF EXHIBIT A


TABLE OF CONTENTS
00010-7
BID PACKAGE #2 - BUILDING CONSTRUCTION & SITE IMPROVEMENTS
 

 
 

--------------------------------------------------------------------------------